ACCEPTED
                                                                                 01-15-00302-CR
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                           12/3/2015 10:42:04 AM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                       CAUSE NO. 01-15-00302-CR

               IN THE COURT OF APPEALS FOR THE            FILED IN
                                                   1st COURT OF APPEALS
               FIRST SUPREME JUDICIAL DISTRICT HOUSTON, TEXAS
                       AT HOUSTON, TEXAS           12/3/2015 10:42:04 AM
__________________________________________________________________
                                                   CHRISTOPHER A. PRINE
                                                              Clerk

          JASON BURROWS v. THE STATE OF TEXAS
__________________________________________________________________


          STATE'S MOTION FOR EXTENSION OF TIME
                       TO FILE STATE’S BRIEF


     COMES NOW THE STATE OF TEXAS, by and through the
Criminal District Attorney of Brazoria County, Texas, and presents its
Motion for Extension of Time to File State’s Brief and in support thereof
would show the following:
                                   I.
A.   TRIAL COURT: Style of case, cause number and trial court.
     1. Trial Court:    412th District Court, Brazoria County, Texas
     2. Style of Case: Jason Burrows v. The State of Texas
     3. Cause No.       74447
B.   CHARGES:           Official Oppression
C.   DEADLINE FOR FILING: December 7, 2015
D.   LENGTH OF TIME REQUESTED FOR EXTENSION:
           30 days until January 6, 2015.




                                    1
E.      PREVIOUS NUMBER OF EXTENSIONS GRANTED:
              No Previous Extensions
                                            II.

        Below, I have listed my recently completed projects and projects
due in the near future:
        RECENTLY COMPLETED MAJOR PROJECTS
        - Evidentiary submission May 13, 2015 in writ of habeas corpus Ex parte
Jose Lomeli, no. 71293-A.
        - State’s Answer with accompanying documents to DNA motion on May 26,
2015 on Ex parte Monzelle Steptoe, no. 58852-6.
        - Attended Appellate Seminar May 27-29 2015.
        - Response to Writ of Mandamus on Re Joshua Tyrone Lane; nos. 01-15-
00460-CR & 01-15-00461-CR on June 8, 2015.
        - Brief filed on the death penalty capital murder case in James Harris, Jr.
v. State of Texas, no. AP-77,029 on August 3, 2015. The majority of my time has
been devoted to this very long and involved brief with by far the longest record I
have ever dealt with.
        -Discovery hearing on capital murder 11.071 writ in Ex parte James Harris,
Jr., no. 67063-A on August 17, 2015. This State’s attorney will be responsible for
handling all matters on this 11.071 writ.
        -Response filed on quasi–Anders brief on Trumaine Williams v. State, no.
14-15-00262-CR on August 25, 2015.
        -Brief filed on Bridget Miller v. State, no. 01-14-00930-CR on August 31,
2015.




                                             2
        -Brief filed on Andrew Allen, nos. 14-15-00115-CR; 14-15-00116-CR on
October 7, 2015.
        -Brief filed on Dorsey Nathaniel Carr, no. 01-15-00246-CR on October 21,
2015.
        -Evidentiary submission on 11.07 writ on Lawrence Silva, no. 46816-A on
November 5, 2015.
        -Brief filed on Jordan Nichols, no. 14-15-00259-CR on November 17,
2015.
        -DNA motion response on Thomas Moreland, 54671-2 filed November 20,
2015.
        -Vacation November 23-27, 2015 (first vacation for the year).
        -Preparing and filing answers and findings on a number of writ of habeas
corpus; preparing research for the District Attorney and trial counsel on numerous
occasions; various administrative matters; and presenting new appellate opinions
for staff meetings.


MAJOR PROJECTS DUE IN NEAR FUTURE
        -Brief due on Tamara Hines, no. 14-15-00325-CR on December 28, 2015
(One extension granted).
        -Brief due on Jason Burrows, no. 01-15-00302-CR on December 7, 2015
(Current case).
        -Brief due on Joshua Plaster, no. 14-15-00522-CR on December 21, 2015.


        In addition to the above major projects this attorney is responsible
for the more minor, but nonetheless time consuming day to day work, set
out below.




                                          3
         I am responsible for handling felony, misdemeanor, and juvenile appeals;
11.07, 11.09, 11.071, and 11.072 writs of habeas corpus; reviewing mandated
cases to verify the defendants’ sentencing setting; motions for DNA testing;
continuing legal education for the trial attorneys; and aiding trial counsel and the
District Attorney in legal research immediately before and during trial. This
Motion is made so that justice may be done in this cause, and not for purposes of
delay.
         WHEREFORE, PREMISES CONSIDERED, the State prays that the
Court grant this Extension of Time to File State’s Brief.
                                               Respectfully submitted,


                                               /S/ DAVID BOSSERMAN
                                               DAVID BOSSERMAN
                                               Assistant District Attorney
                                               111 E. Locust, Suite 408A
                                               Angleton, Texas 77515
                                               (979) 864-1232;
                                               fax (979) 864-1525
                                               Bar Card No. 02679520
                                               davidb@brazoria-county.com


THE STATE OF TEXAS                     §
COUNTY OF BRAZORIA                     §

      BEFORE ME, the undersigned authority, on this day personally appeared
DAVID BOSSERMAN, Attorney for the State herein, and states on his oath that
he has read all of the foregoing document and allegations of fact contained therein,
and states he knows that within his own knowledge, the same are true and correct.


                                               /S/ DAVID BOSSERMAN
                                               DAVID BOSSERMAN




                                           4
     SUBSCRIBED TO AND SWORN TO BEFORE ME, on this the 3rd day of
December, 2015 to certify which, witness my hand and seal of office.


                                             /S/ MYRLIN LESIKAR
                                             MYRLIN LESIKAR,
                                             NOTARY PUBLIC
                                             Commission Exp. FEB. 28, 2017



                         CERTIFICATE OF SERVICE

      The undersigned Attorney for the State of Texas certifies that a true copy of
this motion was served by e-filing in accordance with Rule 9.5 of the Rules of
Appellate Procedure on Appellant’s attorney, Scot R. Courtney, P.O. Box 787, San
Marcos, Texas 78667-0787; e-mail sanmarcoslaw@gmail.com, on this 3rd day of
December, 2015.


                                             /S/ DAVID BOSSERMAN
                                             DAVID BOSSERMAN




                                         5